DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s amendment filed April 6, 2021. Claims 1-4, 6-11, 13, 16, 19-23, 26-28, 30 and 34-38 are pending. Claims 26-28 are withdrawn. Claims 1-4, 6-11, 13, 16, 19-23, 30 and 34-38 are examined in the instant application.  
	Claim 1 is not properly amended because it is identified as “Currently Amended”, however, the claim does not show where the amendment occurred. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claims 2, 11 and 30 are objected to because of the following: 
In claim 2, line 10, “cwp” should be italicized for consistency with other “cwp” recitations. See also the two “cwp” recitations in claim 11, line 3. This objection was not addressed.
In claims 2 and 30, “is 8-18” should be amended to “of 8-18”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4. 	Claims 1-4, 6-11, 13, 16, 19-23, 30 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hovav et al. (The Plant Journal, 2007, Vol. 52, pp. 627-639 (Applicant’s IDS)) in view of Helyes et al. (Turkish Journal of Agriculture and Forestry, 2012, Vol. 36, No. 6, pp. 702-709 (previously cited)). It is understood by the Office that the claimed tomato fruit of claims 1 and 2 weighing 30-50 gr is prior to natural dehydration.
Hovav teaches a non-transgenic Solanum lycopersicum tomato fruit comprising a S. habrochaites Cwp1 gene (allele) which causes cuticle microfissuring and dehydration when expressed in tomato fruit (Title). Cwp1 stands for cuticular water permeability. S. habrochaites is also known as Lycopersicon hirsutum (specification, p. 11, lns. 25-26; hereafter ‘L. hirsutum’). The Cwp1 gene of Hovav has 100% sequence identity to Applicant’s SEQ ID NO:2 (Fig. 6). The skin of the tomato fruit of Hovav is intact, the fruit is naturally dehydrated which involves evaporation of water originally present in the processing tomato fruit when fully ripe, oven dehydration is not included, and the dehydration is unaccompanied by microbial spoilage (Fig. 1, pp. 628-629 of Results). Hovav teaches natural dehydration comprises allowing the tomato fruit to remain on the vine post ripening or sun-drying prior to harvest of the tomato fruit, and the plants were grown in a greenhouse under standard conditions, which means the plants were grown under natural sunlight (p. 629, first full paragraph; Fig. 2; p. 637, first full paragraph). Hovav discloses fully ripe, unripe prior to harvest and dehydrated tomato fruits having cwp polypeptide (Applicant’s SEQ ID NO:2) which causes increased water permeability, wherein said nucleic acid sequence forms a part of an introgression derived from L. hirsutum, said introgression comprising a portion of chromosome 4 of said L. hirsutum (Abstract; pp. 628-629, bridging sentence). The fruit of Hovav inherently contains seeds which were used in various outcrosses and backcrosses to produce the desired fruit phenotypes (pp. 628-629, bridging paragraph; p. 636, “Plant materials and measurements”). Hovav further teaches a method of producing the S. lycopersicum tomato fruit by crossing a S. lycopersicum tomato plant with a S. hirsutum tomato plant to obtain hybrid plants and selecting plants of said hybrid plants having fruits comprising the L. hirsutum allele encoding a cwp polypeptide set forth as Applicant’s SEQ ID NO:2 (p. 636, “Plant materials and measurements”). Progeny plants from self-pollinations of hybrid plants are inbred plants (p. 636, “Plant materials and measurements”). The tomato fruit of Hovav has a mean fruit weight of 27 grams. However, Hovav is silent with regard to whether the S. lycopersicum tomato plant of Hovav is a determinate processing tomato. The specification defines processing tomato is a determinate tomato plant. (p. 7, lns. 24-25). 
Hovav does not teach a determinate processing tomato plant producing fruits weighing 30-50 or 30-40 grams, dehydrated fruits having the claimed Brix values (Brix is a measurement of % of soluble solids/sugars in the tomato), and natural dehydration in an open field.
S. lycopersicum) fruit of variety Brigade weighing 41.5 + 5.6 gr (35.9 to 47.1 gr) and 36.8 ± 5.6 gr (31.2 to 42.4 gr) when fully ripe under rainfed conditions (Table 2; p. 704, 2nd column, 1st full paragraph). Helyes further teaches growing tomato plants in an open field (p. 707, 2nd col., 2nd full paragraph). Helyes also teaches that water supply has a positive effect on yield (fruit weight) but a negative effect on Brix value (Abstract).
It would have been prima facie obvious before the effective filing date of the instant application to cross another cultivated S. lycopersicum variety, such as the determinate processing tomato variety Brigade of Helyes, with S. hirsutum as taught by Hovav to produce a determinate fruit having the claimed 30-50 or 30-40 grams fruit weight when ripe prior to dehydration, and the claimed Brix values before and after dehydration. As taught by Hovav above, when the gene encoding the cwp polypeptide having SEQ ID NO:2 from S. habrochaites (L. hirsutum) was introgressed into cultivated S. lycopersicum, repetitive backcrossings with the cultivated S. lycopersicum were utilized to select for progeny plants having the identifying characteristics of the cultivated S. lycopersicum in addition to the introgressed gene from S. hirsutum. Likewise, it would have been prima facie obvious for one skilled in the art to utilize the repetitive backcrossing method of Hovav with another cultivated tomato variety, such as the determinate processing tomato variety Brigade of Helyes, to introgress the gene encoding SEQ ID NO:2 from L. hirsutum into Brigade and produce progeny plants having the identifying characteristics of Brigade in addition to the introgressed gene from L. hirsutum. Such identifying characteristics include its determinate growth habit and fruit weight. The choice of tomato variety is a matter of design choice without any L. hirsutum cross to have approximately the same fruit weights, absent evidence to the contrary. Thus, one skilled in the art would expect progenies from the Brigade x L. hirsutum crosses and backcrosses to have the fruit weights and determinate growth habit of Brigade. Because of the microfissures on the progeny fruit which causes water loss from the fruit, the fruit’s sugar content (Brix) would increase, starting with a Brix value <5 prior to dehydration, and increasing to Brix values of >10 or within the ranges of 8-18, 12-25, 12-20 and 10-15 upon dehydration. The claimed 30-50 gram or 30-40 gram weight is prior to dehydration. Brix is a measure of the sugar level or soluble solids in the fruit liquid content. Thus, when Cwp1 is expressed, it causes cracks in the fruit skin leading to increased fruit water permeability, water loss and fruit dehydration, which subsequently results in increased Brix values. The resulting determinate, processing tomato progeny would have a Brix value <5 when fully ripe and prior to natural dehydration, and the claimed Brix values and ranges if the fruit is allowed to naturally dehydrate, such as on the vine in an open field or sun-drying prior to or following harvest. The choice of growing the tomato plants in a greenhouse as taught by Hovav or in an open field as taught by Helyes is a matter of design choice without any prima facie obvious for one skilled in the art before the effective filing date of the instant application to substitute the tomato plant producing the 27 gram mean weight fruit of Hovav with the tomato plant producing approximately 30-40 gr or 30-50 gr fruit weight of Helyes in the crossing method of Hovav to arrive at the claimed invention with a reasonable expectation of success.
Applicant traverses that (1) the Office employs hindsight and Applicant’s own specification to say that tomato selection is a design choice. Applicant further argues that (2) the Office selected a non-irrigated variety that is normally of much higher weight, and cites two references teaching that Brigade has much higher weights when grown under standard conditions. Applicant further states (3) there is no motivation to combine the non-irrigated tomatoes under stress conditions to arrive at the claimed invention. Applicant also states that (4) the mechanism of water loss is different in Helyes (non-absorption of water through the roots) vs. water loss from the cuticle (after the fruit has formed). Applicant argues that (5) the art is completely silent with respect to fruit weight as a critical parameter for achieving the claimed Brix value, and Applicant has identified the claimed weight as critical for achieving the claimed  Brix in the absence of oven heating and bacterial spoilage. Applicant refers to US2010/0104728 “Thomson” which .used larger fruit size, and higher Brix values were only obtained when using oven dehydration. Finally, Applicant states that (6) it is surprising and unexpected that the present inventors were able to identify the correct weight window for achieving the claimed Brix by means of natural dehydration without over drying and bacterial spoilage.
prima facie obvious. See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.”) (citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed.Cir.1985)). It should also be noted that the mean weight of the tomato fruit of Hovav is 27 grams, which means some of the fruits of Hovav are close to, if not at or above, Applicant’s claimed 30 grams weight limitation. With regard to traversal (4), it appears that Applicant has misunderstood the Office’s position. Helyes showed that water supply has a positive effect on yield (fruit weight) but a negative effect on Brix (dissolved solids). There is no reference in the rejection to water loss by non-absorption of water through the roots vs. water loss from fruit cuticle. With regard to traversals (5) and (6), the Office determines it is routine optimization to select a particular fruit weight range to produce a fruit within a target Brix range. Applicant does not define “over drying”. There is an inverse correlation between the fruit weight, which is predominantly water weight, and the Brix value (soluble solids, sugars). Hovav showed that the Cwp1 gene causes water loss when expressed in a tomato fruit, as measured by its loss in o Brix at stage 3, before weather conditions prevented further fruit harvests.” [0078] Thomson suggests that if it were not for poor weather conditions, line LA3935 plants would have achieved Brix values of greater than 7. The Declaration of Schaffer filed July 29, 2018 states that the breeding lines used by Thomson weigh 58 gr to 100gr when ripe (p. 2). If the tomato of Thomson averages 79 gr, the teaching of Thomson is actually consistent with the well established negative correlation between fruit size and Brix values in tomato fruits. Thus, the Office cannot conclude that the claimed 30-50 gr or 30-40 gr fruit weight and Brix values is surprising and unexpected as urged by Applicant. Rather, it would have been routine optimization for one skilled in the art to determine and correlate a tomato fruit size with a Brix value with a reasonable expectation of success, given the fact that there is a known negative correlation between fruit size and Brix values. It should be noted that all of Applicant’s fruits within the 30-50 gr claimed weight has a Brix value greater than 5 at harvest and prior to natural dehydration (Tables 1 and 2, Example 2), even though claim 21 is directed to tomato fruits having a Brix value lower than 5 when fully ripe. It should .
Conclusion
5. 	No claim is allowed.  
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663